DETAILED ACTION
Claims 1-29 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-29 in the reply filed on 10/29/2021 is acknowledged. Claims 30-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 11 and 20 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-29, under Step 2A claims 1-29 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A system to modify a customized cosmetic product, wherein the system is configured to be capable of: a. specifying a customized cosmetic product by a known search key comprised of at least one search component; b. providing user interaction to modify the at least one search component in the known search key to create a modified search key, wherein the user interaction includes interactive selection on a complexion color map to modify the at least one search component, and the complexion color map includes data relating to one or more of skin color, tone, and skin undertone; and c. using the modified search key to produce a modified customized cosmetic product and to determine manufacturing instructions.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to customize a product. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites no additional elements.
Therefore there are no additional elements sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 


Furthermore, claims 2-17 do not set forth further additional elements. Considered both individually and as a whole, claims 2-17 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-17 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 18-29 are parallel, i.e. recite similar concepts and elements, to claims 1-17, analyzed above, and the same rationale is applied.
In view of the above, claims 1-29 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al., US PG Pub 2017/0178220 A1 (hereafter “Chong”) in view of Bartholomew et al., US PG Pub 2014/0094964 A1 (hereafter “Bartholomew”).

Regarding claim 1, Chong teaches a system to modify a customized cosmetic product, wherein the system is configured to be capable of: a. specifying a customized cosmetic product by a known search key comprised of at least one search component (¶0047); b. providing user interaction to modify the at least one search component in the known search key to create a modified search key, wherein the user interaction includes interactive selection on a complexion color map to modify the at least one search component, and the complexion color map includes data relating to one or more of skin color, tone, and skin undertone (¶¶0043 and 0050). 
Chong does not explicitly teach c. using the modified search key to produce a modified customized cosmetic product and to determine manufacturing instructions.  Bartholomew teaches an automated customized cosmetic dispenser including the known technique using the modified search key to produce a modified customized cosmetic product and to determine manufacturing instructions (¶¶0092-0096). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chong, to include producing the customized cosmetic product as taught by Bartholomew, in order to “provide customized product based upon user input, particularly employing a stand-alone apparatus at a retail point of sale, and even more particularly in a mass merchandising retail outlet, where real estate is typically scarce,” as suggested by Bartholomew. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bartholomew, the results of the combination were predictable.

Regarding claim 2, Chong in view of Bartholomew teaches the system according to claim 1, wherein the at least one search component is selected from the group of color, color variance, coverage, surface quality, surface finish, dryness, oiliness, SPF, hair color, eye color, facial shape and/or pore size (Chong ¶0047).

Regarding claim 3, Chong in view of Bartholomew teaches the system according to claim 1, wherein each user interaction is based on the selection of a search component to modify (Chong ¶¶0043 and 0050).

Regarding claim 4, Chong in view of Bartholomew teaches the system according to claim 1, wherein the user interaction direction is based on past likelihood of the edit direction (Bartholomew ¶0074).

Regarding claim 5, Chong in view of Bartholomew teaches the system according to claim 1, wherein the manufacturing instructions comprise amounts of cosmetic primary components, each cosmetic primary component being a valid cosmetic product that meets applicable regulatory requirements (Bartholomew ¶¶0092-0094).

Regarding claim 6, Chong in view of Bartholomew teaches the system according to claim 5, wherein two measurement are made and recorded to verify the proportions of the primary components in a record (Bartholomew ¶0054).

Regarding claim 7, Chong in view of Bartholomew teaches the system according to claim 6, wherein customer contact information may be associated with the record (Chong ¶0024).

Regarding claim 8, Chong in view of Bartholomew teaches the system according to claim 1, wherein the known search key is associated with a user and the user interaction further includes using a device having an optical sensor to submit updated data to the system for updating data associated with the known search key, and wherein the updated data is employed in the system to optimize the known search key and the modified search key (Chong ¶¶0043, 0050, and 0060-0061).

Regarding claim 9, Chong in view of Bartholomew teaches the system according to claim 1, wherein the modified search key and known search key are each stored in the system and associated with a user (Chong ¶¶0037 and 0055).

Regarding claim 10, Chong in view of Bartholomew teaches the system according to claim 1, wherein the user interaction further includes interactive selection on a user interface of an slider, button, or image to modify at least one additional search component (Chong ¶¶0024-0026).

Regarding claim 11, Chong in view of Bartholomew teaches the system according to claim 1, wherein each location on the complexion color map corresponds to a CIELAB color within a range of error of about 3 percent (Bartholomew ¶0083).

Regarding claim 12, Chong in view of Bartholomew teaches the system according to claim 1, wherein regions of the complexion color map are associated with a natural language description (Chong ¶¶0049-0050).

Regarding claim 13, Chong in view of Bartholomew teaches the system according to claim 12, wherein the natural language description is used as a speech user interface to specify and search for a product or for use in modifying a product (Chong ¶¶0024 and 0054-0056).

Regarding claim 14, Chong in view of Bartholomew teaches the system according to claim 1, wherein the customized cosmetic product associated with the known search key is selected from a unique formulation associated with the user and a non-custom cosmetic associated with the user (Chong ¶0024).

Regarding claim 15, Chong in view of Bartholomew teaches the system according to claim 1, wherein the customized cosmetic product associated with the known search key is a non-custom cosmetic selected by the user (Chong ¶0024).

Regarding claim 16, Chong in view of Bartholomew teaches the system according to claim 15, wherein the customized cosmetic product is selected by the user by applying a swatch of the non-custom cosmetic on the user's skin and scanning an image of the swatch on the user's skin to the system, by the user scanning the non- custom product and/or by the user scanning the non-custom product in a container (Bartholomew ¶0039).

Regarding claim 17, Chong in view of Bartholomew teaches the system according to claim 1, wherein the customized cosmetic product associated with the known search key is also associated with a location on the complexion color map and 

Regarding claims 18-29, all of the limitations in claims 18-29 are closely parallel to the limitations of system claims 1-17, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dirksing et al., US Patent 6,856,861 B2, teaches an apparatus for providing personalized cosmetics.
Tuan et al., US Patent 9,442,973 B1, teaches associated cosmetic products to skin tone color.
Non-patent literature Li, Chen, Kun Zhou, and Stephen Lin. Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition. 2015, teaches simulating makeup through physics-based manipulation of intrinsic image layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625